DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 unclearly recites at least one socket and then recites “fixed with the sockets” which is plural, when in line 3 the claim states at least one which might be one socket; it is unclear how many sockets there are from the claim recitation rendering the claim vague and indefinite.
Claims 2-9 are rejected as being dependent upon a rejected claim.
Claim 10 unclearly recites “a belt body and a detachable belt buckle” depending from Claim 1 which is “a detachable belt buckle” itself and not “a belt”; it is unclear if applicant is intending to claim an additional belt body and a second detachable belt buckle, just one belt buckle, or a separate belt rendering the claim indefinite.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position-limit mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Liu (U.S. PG Pub. 2014/0215766 A1) [766].
Regarding Claim 1, as best understood, Reference [766] discloses a belt head (2), a tail clamp (1), a fixing base (11), buckle buttons (5, 6); wherein one end of the fixing base is a hollow slot (20), the one end of the fixing base is connected with the tail clamp, and at least one socket (slots of 20) is disposed on the one end of the fixing base; an opening is disposed on an edge of the hollow slot; sliding grooves (slots of 11) are disposed on both ends of the tail clamp, and the one end of the tail clamp is near the fixing base; insert blocks (3, 4) sliding along the sliding grooves are disposed inside the sliding grooves; the insert blocks are connected with the buckle buttons, the buckle buttons drive the insert blocks to enter the hollow slot of the fixing base by pushing the tail clamp, and the buckle buttons are fixed with the sockets, so that the tail clamp is connected with the fixing base; the buckle buttons are separated from the sockets by pressing the buckle buttons, so that the tail clamp is separated from the fixing base.
Regarding Claim 2, Reference [766] discloses wherein the tail clamp comprises a position-limit mechanism (31, 41), wherein the position-limit mechanism is disposed on the tail clamp and connected with the insert blocks, the position-limit mechanism is configured to limit a moving distance of the insert blocks in the sliding grooves.
Claim 4, Reference [766] discloses wherein the insert blocks and the buckle buttons are integrally formed, right angle notches are disposed on one side of the insert blocks, and another side of the insert blocks is connected with the buckle buttons.
Regarding Claim 5, Reference [766] discloses wherein the buckle buttons further comprise springs, (70, 71) one end of the springs is disposed on the sliding grooves, and another end of the springs abuts against the insert blocks.
Regarding Claim 6, Reference [766] discloses wherein the sliding grooves further comprise receiving grooves, and the receiving grooves limit a compression scope of the spring.
Regarding Claim 7, Reference [766] discloses wherein the receiving grooves are formed by the right angle notches (Fig. 4), a side wall of the insert, blocks and an inner wall of the sliding grooves, the springs are received in the right angle notches.
Regarding Claim 8, Reference [766] discloses wherein the buckle buttons have an arc pressing surface.
Regarding Claim 9, Reference [766] discloses wherein two sockets are disposed on two opposite ends of the hollow slot; the number of the buckle buttons is two and the number of the insert blocks is two; the two buckle buttons are symmetrically disposed on both sides of the sliding grooves, and the two insert blocks are symmetrically disposed on both sides of the sliding grooves.
Regarding Claim 10, as best understood, Reference [766] discloses comprising a belt body and a detachable belt buckle, wherein the detachable belt buckle is connected with the belt body.
Claims 1, 2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hashimoto (U.S. 5,787,554) [554].
Regarding Claim 1, as best understood, Reference [554] discloses a belt head (3, 4, 16), a tail clamp (44, 17, 19), a fixing base (16), buckle buttons (38); wherein one end of the fixing base is a hollow slot (hollow of 16), the one end of the fixing base is connected with the tail clamp, and at least one socket (22, 23) is disposed on the one end of the fixing base; an opening is disposed on an edge of the hollow slot; sliding grooves (slots of 17) are disposed on both ends of the tail clamp, and the one end of the tail clamp is near the fixing base; insert blocks (41) sliding along the sliding grooves are disposed inside the sliding grooves; the insert blocks are connected with the buckle buttons, the buckle buttons drive the insert blocks to enter the hollow slot of the fixing base by pushing the tail clamp, and the buckle buttons are fixed with the sockets, so that the tail clamp is connected with the fixing base; the buckle buttons are separated from the sockets by pressing the buckle buttons, so that the tail clamp is separated from the fixing base.
Regarding Claim 2, Reference [554] discloses wherein the tail clamp comprises a position-limit mechanism (9), wherein the position-limit mechanism is disposed on the tail clamp and connected with the insert blocks, the position-limit mechanism is configured to limit a moving distance of the insert blocks in the sliding grooves.
Regarding Claim 4, Reference [554] discloses wherein the insert blocks and the buckle buttons are integrally formed, right angle notches are disposed on one side of the insert blocks, and another side of the insert blocks is connected with the buckle buttons.
Regarding Claim 5, Reference [554] discloses wherein the buckle buttons further comprise springs, (21) one end of the springs is disposed on the sliding grooves, and another end of the springs abuts against the insert blocks.
Regarding Claim 6, Reference [554] discloses wherein the sliding grooves further comprise receiving grooves, and the receiving grooves limit a compression scope of the spring.
Regarding Claim 7, Reference [554] discloses wherein the receiving grooves are formed by the right angle notches (Fig. 4), a side wall of the insert, blocks and an inner wall of the sliding grooves, the springs are received in the right angle notches.
Regarding Claim 8, Reference [554] discloses wherein the buckle buttons have an arc pressing surface.
Claim 9, Reference [554] discloses wherein two sockets are disposed on two opposite ends of the hollow slot; the number of the buckle buttons is two and the number of the insert blocks is two; the two buckle buttons are symmetrically disposed on both sides of the sliding grooves, and the two insert blocks are symmetrically disposed on both sides of the sliding grooves.
Regarding Claim 10, as best understood, Reference [554] discloses comprising a belt body and a detachable belt buckle, wherein the detachable belt buckle is connected with the belt body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PG Pub. 2014/0215766 A1) [766].
Regarding Claim 3, Reference [766] discloses the claimed invention, but does not explicitly disclose screws.
The Examiner takes Official Notice that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pins Reference [766] with screws in order to have a threaded connection for attachment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677